Citation Nr: 0106086	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-24 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether a timely and adequate substantive appeal was 
filed with a March 1997 rating decision denying service 
connection for hearing loss and an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  

2.  Whether a timely and adequate substantive appeal was 
filed with a September 1998 rating decision denying service 
connection for hearing loss, a left knee disability, and an 
acquired psychiatric disorder, including PTSD.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for PTSD. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from October 1953 to 
September 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO).  

In March 1997, the RO denied service connection for hearing 
loss and an acquired psychiatric disorder, including PTSD.  
By September 1998 decision, the RO denied service connection 
for hearing loss, a left knee disability, and an acquired 
psychiatric disorder, including PTSD.  In October 1999, the 
RO found that the veteran had failed to perfect appeals with 
the March 1997 decision denying service connection for 
hearing loss and an acquired psychiatric disorder, including 
PTSD, and the September 1998 decision denying service 
connection for hearing loss, a left knee disability, and an 
acquired psychiatric disorder, including PTSD.  He appealed 
the October 1999 decision and the matter was certified to the 
Board for review.

In its decision below, the Board determines that the veteran 
did not file a timely and adequate substantive appeal of the 
March 1997 rating decision; thus, that decision is final and 
is not subject to revision on the same factual basis 
(38 U.S.C.A. 7104(b); yet, he did file a timely and adequate 
substantive appeal of the portion of the September 1998 
rating decision denying service connection for PTSD.  

In view of the procedural history of this case, the Board is 
obligated by statute, 38 U.S.C.A. §§ 5108, 7104(b), to 
address the issue of whether new and material evidence has 
been submitted by the veteran before addressing the merits of 
his claim of service connection for PTSD.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); see also Hickson v. West, 11 
Vet. App. 374, 377 (1998).  Thus, the issue has been 
characterized as set forth on the cover page of this 
decision.  

FINDINGS OF FACT

1.  In March 1997, the RO denied the veteran's claims of 
service connection for hearing loss, PTSD, and an acquired 
psychiatric disorder; he was notified of the decision and his 
procedural and appellate rights by letter on March 13, 1997.  

2.  In August 1997, he submitted a general Notice of 
Disagreement with the RO decision and on August 26, 1997, the 
RO issued a Statement of the Case.  

3.  Neither the veteran nor his representative submitted any 
written statement during the remainder of the appellate 
period (the one-year period following notification of the 
rating decision being appealed), which could be interpreted 
as a substantive appeal on the issues of service connection 
for hearing loss or an acquired psychiatric disorder, 
including PTSD.  

4.  In September 1998, the RO denied the veteran's claims of 
service connection for hearing loss, a left knee disability, 
and an acquired psychiatric disorder, including PTSD; he was 
notified of that decision, and of his procedural and 
appellate rights, by September 17, 1998 letter.  

5.  In October 1998, he submitted a Notice of Disagreement 
with the RO decision to deny service connection for PTSD; he 
did not initiate an appeal of the denial of service 
connection for hearing loss, a left knee disability, or a 
psychiatric disorder other than PTSD.  

6.  In November 1998, the RO issued a Statement of the Case 
on the issue of service connection for PTSD, and in December 
1998, the veteran submitted a statement which, liberally 
construed, constitutes a substantive appeal on that issue.  


CONCLUSIONS OF LAW

1.  The veteran did not submit a timely and adequate 
substantive appeal with a March 1997 rating decision denying 
service connection for hearing loss and an acquired 
psychiatric disorder, including PTSD; thus, the Board has no 
jurisdiction to consider an appeal stemming from that rating 
decision.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303 (2000).

2.  The veteran did not submit a timely and adequate 
substantive appeal with a September 1998 rating decision 
denying service connection for hearing loss, a left knee 
disability, and an acquired psychiatric disorder other than 
PTSD; thus, the Board has no jurisdiction to consider an 
appeal of these issues.  38 U.S.C.A. §§ 7105, 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2000).

3.  Affording him the benefit of the doubt, the veteran 
submitted a timely and adequate substantive appeal with a 
September 1998 rating decision denying service connection for 
PTSD.  38 U.S.C.A. §§ 5107, 7105, 7108 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the record shows that in May 1996, the veteran 
filed claims of service connection for hearing loss, 
residuals of a left knee injury, and an acquired psychiatric 
disorder at the Manila RO.  On his application, he indicated 
that he could not remember the dates of his military service.  
It is unclear from the record why the veteran submitted his 
application to this particular RO, as the address listed on 
his application is in Phoenix.  By June 1996 letter, the 
Manila RO advised him that further consideration of his claim 
could not be undertaken until he provided a copy of his DD 
Form 214 or other acceptable evidence of his military 
service.

In July 1996, the veteran filed claims of service connection 
for hearing loss and an acquired psychiatric disorder at the 
Phoenix RO.  In support of his claims, he submitted a copy of 
his DD Form 214, which shows that he had one year and 14 days 
of overseas duty.  His most significant assignment was as 
demolition specialist; his only military decoration was the 
National Defense Service Medal.  

In connection with his claims of service connection for a 
psychiatric disorder and hearing loss, the veteran was 
afforded VA psychiatric and audiology examinations in August 
1996.  On VA psychiatric examination, the veteran reported 
that ever since he had returned from overseas duty, he had 
experienced irritability, explosions of anger, and feelings 
of depression.  When asked to describe his in-service 
stressors, the veteran claimed that he had been in the 
"Special Forces," and part of a group of soldiers sent to 
Algiers to do explosive work, such as destroying bridges.  He 
described a particular operation in which he claimed that he 
threw a grenade into a house, thereby wounding and killing 
both old and young people in the blast.  He also described an 
incident in which a young Arab or Jewish boy came out of a 
house and, for reasons which are unclear, the veteran and 
some other soldiers shot and killed the boy.  The diagnoses 
were PTSD and dysthymic disorder.

On VA audiology examination in August 1996, the diagnosis was 
high frequency sensorineural hearing loss.

In support of the veteran's claim, the RO also requested the 
veteran's service medical and personnel records from the 
National Personnel Records Center (NPRC).  In September 1996, 
the NPRC responded that such records were unavailable, 
possibly having been destroyed in a fire at that facility.

By January and February 1997 letters, the RO advised the 
veteran that his service medical records were unavailable and 
advised him of some alternate sources of information which 
would be of value in determining his claims of service 
connection.  The RO requested that he submit additional 
evidence in support of his claim, including the dates of 
medical treatment in service and the organization to which he 
had been assigned.  The RO also requested that the veteran 
submit a statement outlining his claimed in-service 
stressors.

In response to the RO's request, the veteran indicated that 
he had not been treated for a psychiatric disorder or hearing 
loss in service.  He also claimed that he could not provide 
the information regarding his assigned organization, as that 
information was classified.  Finally, the veteran indicated 
that it was too painful to describe his in-service stressors 
and referred the RO to his August 1996 examination report for 
information regarding his stressors.

By March 1997 rating decision, the RO denied service 
connection for hearing loss, dysthymic disorder, depression, 
and PTSD.  The veteran was notified of this decision, as well 
as his procedural and appellate rights, by March 13, 1997 
letter.  In August 1997, he submitted a Notice of 
Disagreement with the RO's decision.  On August 26, 1997, the 
RO issued a Statement of the Case addressing these issues.  
In an attached cover letter, the RO again advised the veteran 
of his procedural and appellate rights, indicating that in 
order to complete his appeal, he must file a substantive 
appeal within 60 days of the date of the Statement of the 
Case or within the remainder of the one-year period from the 
date of notification of the adverse rating decision.  He was 
clearly advised that his substantive appeal should include a 
description of the benefit sought, the facts in the Statement 
of the Case with which he disagreed, and any legal errors 
alleged.

On November 21, 1997, the veteran's representative submitted 
additional evidence "in support of the veteran's pending 
claim."  This evidence included a July 1987 private 
treatment record showing a diagnosis of major depression, a 
July 1991 letter from a physician to the effect that the 
veteran was on medication for mild anxiety-depressive 
disorder, and a November 1996 VA clinical record noting a 
diagnosis of dysthymia, rule out PTSD.  This evidence also 
included a December 1996 VA clinical record noting that the 
veteran reported that he had engaged in guerrilla warfare in 
North Africa.  He stated that on one occasion, a small boy 
was killed.  The diagnoses were PTSD and dysthymia.  

By December 1997 rating decision, the RO reviewed this 
additional evidence and continued the denial of service 
connection for a psychiatric disorder.  A Supplemental 
Statement of the Case was issued to the veteran later that 
month.  

On February 5, 1998, the veteran submitted a statement 
outlining the dates of his military assignments.  
Specifically, he claimed that he had been sent to France in 
March 1954 and had been based there until his separation from 
service in 1955; during that time, he claimed that he "went 
on many missions to North Africa," including Tripoli and 
Algeria.  The veteran again stated that he had described his 
stressors during the August 1996 VA medical examination.  

Also in February 1998, the Manila RO apparently forwarded to 
the Phoenix RO the veteran's May 1996 claim of service 
connection for hearing loss, residuals of a left knee injury, 
an acquired psychiatric disorder.  

By May 1998 letters, the RO requested that the veteran submit 
the specific dates of his claimed missions in North Africa.  
He was also requested to submit additional evidence regarding 
his claims of service connection for a left knee disability.  
In a June 1998 letter, the veteran responded that he was 
unable to provide any further details regarding his stressors 
or the dates of his claimed missions in North Africa.

By September 1998 rating decision, the Phoenix RO denied 
service connection for hearing loss, a left knee disability, 
and an acquired psychiatric disorder, including PTSD.  The 
veteran was notified of his decision by September 17, 1998 
letter.

In October 1998, he submitted a VA Form 9 on which he 
indicated that he disagreed with the RO decision denying 
service connection for PTSD and desired to attend a Board 
hearing at the RO and in Washington, D.C.  He did not refer 
to his claims of service connection for hearing loss, a left 
knee disability, or a psychiatric disorder other than PTSD.  
The RO accepted that communication as a Notice of 
Disagreement with the September 1998 rating decision denying 
service connection for PTSD.  A Statement of the Case as to 
the issue was issued in November 1998.  

In December 1998, the veteran submitted a statement 
indicating that his February 5, 1998 statement "was a 
response to continuously prosecute claim filed 1996; it was 
answering development indicated by 3/17/97 denial; it should 
have been, in my opinion, either accepted in lieu of Form 9 
or considered as document to reconsider denial."  It does 
not appear that the RO responded to the veteran's letter.

In August 1999, the veteran requested an update of the status 
of his appeal and his travel Board hearing request.

By October 1999 letter, the RO advised the veteran that he 
had failed to perfect appeals with the March 1997 rating 
decision denying service connection for hearing loss, 
dysthymic disorder, depression, and PTSD, and the September 
1998 rating decision denying service connection for hearing 
loss, a left knee disability, and an acquired psychiatric 
disorder, including PTSD.  The veteran appealed the RO 
determination and these issues were certified to the Board 
for appellate review.

II.  Law and Regulations

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a Notice of Disagreement and 
completed by a substantive appeal after a Statement of the 
Case is furnished to the appellant.  In essence, the 
following sequence is required:  there must be a decision by 
the RO, the appellant must express timely disagreement with 
the decision, VA must respond by explaining the basis of the 
decision to the appellant, and finally the appellant, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2000).

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the RO mails the Statement 
of the Case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or, where applicable, 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time.  38 C.F.R. §§ 
20.302(b), 20.303 (2000).  Any appeal which fails to allege 
specific error of fact or law in the determinations being 
appealed may be dismissed.  38 U.S.C.A. § 3.157; 38 C.F.R. § 
20.202.

A Substantive Appeal can be set forth on a VA Form 9 or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law claimed to have been made.  38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. § 20.202 (2000).  Where a Statement of 
the Case addresses several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all those issues or must specifically identify the issues 
appealed.  The Board will construe such arguments in a 
liberal manner, but may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  Id; see also Roy v. Brown, 5 Vet. App. 554 
(1993).

III.  Analysis

Initially, it is noted that recent legislation, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), contains provisions modifying the adjudication 
of all pending claims.  In pertinent part, the new law 
provides that the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

In this case, the Board concludes that VA has fully met its 
statutory obligations to the veteran under the Veterans 
Claims Assistance Act of 2000.  Given the facts of this case, 
the Board further finds that no reasonable possibility exists 
that any further assistance to the veteran would aid in 
substantiating his claims.  Moreover, it is noted that the 
veteran has been repeatedly notified of the evidence needed 
to substantiate his claims.  As all relevant facts have been 
adequately developed, the Board finds that VA has fully 
satisfied its obligations to the veteran under the Veterans 
Claims Assistance Act of 2000.

Whether a timely and adequate substantive appeal was filed 
with a March 1997 rating decision denying service connection 
for hearing loss and an acquired psychiatric disorder, 
including PTSD.

As noted above, by March 1997 decision, the RO denied the 
veteran's claims of service connection for hearing loss, 
PTSD, and an acquired psychiatric disorder.  He was notified 
of the decision, and of his procedural and appellate rights, 
by March 13, 1997 letter.  In August 1997, he submitted a 
general Notice of Disagreement.  On August 26, 1997, the RO 
issued a Statement of the Case addressing these issues.  By 
attachment, the RO again advised the veteran of his 
procedural and appellate rights, indicating that in order to 
complete his appeal, he must file a substantive appeal within 
60 days or within the remainder, if any, of the one-year 
period from the date of notification of the action that he 
was appealing.

On November 21, 1997, the RO received additional evidence 
from the veteran's representative regarding the issues of 
service connection for an acquired psychiatric disorder, 
including PTSD.  Neither the representative's statement nor 
any of the additional evidence submitted made any reference 
to the issue of service connection for hearing loss.  

By December 1997 rating decision, the RO reviewed the 
additional evidence and continued the denial of service 
connection for a psychiatric disorder.  See 38 C.F.R. 
§ 3.157(b) (when new and material evidence is received prior 
to the expiration of the appeal period, that evidence will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.); 
see also Muehl v. West, 13 Vet. App. 159 (1999); 38 C.F.R. § 
20.304. (Filing additional evidence after receiving notice of 
an adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination).  
A Supplemental Statement of the Case was issued to the 
veteran later that month.  

On February 5, 1998, the veteran submitted a statement 
outlining the dates of his military assignments.  He again 
stated he had described his "stressors" during the August 
1996 VA medical examination.  Nowhere in his statement did he 
specifically refer to an acquired psychiatric disorder, 
including PTSD, or hearing loss.  

Based on the foregoing, the Board finds that the veteran did 
not state any allegation of error of law or fact with respect 
to the RO decision regarding service connection for hearing 
loss or an acquired psychiatric disorder, including PTSD.  
Likewise, neither he nor his representative submitted any 
written statement during the remainder of the appellate 
period (the one-year period following notification of the 
rating decision being appealed), which could be interpreted 
as a substantive appeal on the issues of service connection 
for hearing loss or an acquired psychiatric disorder, 
including PTSD.  As the veteran did not file a timely or 
adequate substantive appeal with the March 1997 rating 
decision denying service connection for hearing loss and an 
acquired psychiatric disorder, including PTSD, that decision 
is final and the Board has no jurisdiction to consider an 
appeal stemming from that decision.  

In reaching this decision, the Board has considered the 
veteran's allegations to the effect that his February 5, 1998 
letter "specifically stat[ed] 'in lieu of Form 9.'"  He 
claims that had the RO notified him that his request to have 
his statement considered "in lieu of" a VA Form 9 was not 
going to be honored, he could have submitted a VA Form 9 in 
time to perfect his appeal.  The Board has carefully reviewed 
the veteran's February 5, 1998 letter.  However, nowhere does 
this document contain such a statement, nor does it contain 
any indication whatsoever that he wished it to be accepted 
"in lieu of" a VA Form 9.  In fact, the veteran failed to 
make reference to any of the issues outlined in the Statement 
of the Case.  Moreover, the Board finds that the RO notified 
him repeatedly and clearly of the steps he needed to take in 
order to perfect his appeal.  As noted above, he failed to 
complete these steps.  

Thus, as the veteran did not submit a timely or adequate 
substantive appeal with the March 1997 rating decision, the 
Board has no jurisdiction over any matter stemming from that 
decision.  See 38 U.S.C.A. §§ 7105, 7108; Rowell v. Principi, 
4 Vet. App. 9 (1993) (if there is a failure to comply with 
the law or regulations, it is incumbent on the Board to 
reject the application for review on appeal).

Whether a timely and adequate substantive appeal was filed 
with a September 1998 rating decision denying service 
connection for hearing loss, a left knee disability, and an 
acquired psychiatric disorder, including PTSD

As noted above, by September 1998 rating decision, the RO 
denied service connection for hearing loss, a left knee 
disability, and an acquired psychiatric disorder, including 
PTSD.  The veteran was notified of this decision by letter 
dated September 17, 1998.

In October 1998, he submitted a VA Form 9 on which he 
indicated that he disagreed with the RO decision to deny 
service connection for PTSD.  He did not refer to his claims 
of service connection for hearing loss, a left knee 
disability, or any psychiatric disorder other than PTSD.  

Under applicable criteria, a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a Notice of 
Disagreement.  While special wording is not required, the 
Notice of Disagreement must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  For example, if service connection was denied 
for two disabilities and the claimant wishes to appeal the 
denial of service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.201(2000).

The Board finds that the above-cited statement of the 
veteran, appearing in the context of an October 1998 VA Form 
9, was properly construed by the RO as a Notice of 
Disagreement with the September 1998 rating decision denying 
service connection for PTSD.  However, as he made no 
reference whatsoever to the issues of service connection for 
hearing loss, a knee disability, or an acquired psychiatric 
disorder, other than PTSD, his statement was clearly not a 
Notice of Disagreement with respect to the latter issues.  
Id.  

After accepting the October 1998 communication as a Notice of 
Disagreement with the September 1998 rating decision denying 
service connection for PTSD, the RO issued him a Statement of 
the Case in November 1998.  In the Statement of the Case, the 
RO noted that the issue of service connection for PTSD had 
been previously considered by March 1997 rating decision, 
which the veteran had not timely appealed.  In an attached 
cover letter, the RO again notified the veteran of his 
procedural and appellate rights.

In December 1998, the veteran submitted a statement 
indicating that his February 5, 1998 statement "was a 
response to continuously prosecute claim filed 1996; it was 
answering development indicated by 3/17/97 denial; it should 
have been, in my opinion, either accepted in lieu of Form 9 
or considered as document to reconsider denial."  It does 
not appear that the RO responded to this letter and in August 
1999, he requested an update of the status of his appeal and 
travel Board hearing request.

Liberally construing the veteran's December 1998 and August 
1999 communications, the Board finds that such statements 
sufficiently express his disagreement regarding the denial of 
service connection for PTSD and convey his desire to continue 
his appeal of that issue.  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 20.202 (2000).  In view of the foregoing, the 
Board finds that he perfected a timely and adequate 
substantive appeal with the September 1998 rating decision 
denying service connection for PTSD.  While he properly 
perfected an appeal with respect to the September 1998 rating 
decision denying service connection for PTSD, the Board finds 
that additional action by the RO is necessary prior to an 
adjudication of the issue on the merits.



ORDER

The veteran did not submit a timely and adequate substantive 
appeal with a March 1997 rating decision denying service 
connection for hearing loss and an acquired psychiatric 
disorder, including PTSD; to this extent, the appeal is 
denied.

The veteran did not submit a timely and adequate substantive 
appeal with a September 1998 rating decision denying service 
connection for hearing loss, a left knee disability, and an 
acquired psychiatric disorder other than PTSD; to this 
extent, the appeal is denied.

The veteran submitted a timely and adequate substantive 
appeal with a September 1998 rating decision denying service 
connection for PTSD; to this extent, the appeal is granted.


REMAND

On his October 1998 VA Form 9, the veteran requested a 
hearing before a Member of the Board.  In August 1999, he 
requested an update of the status of his Travel Board hearing 
request.  The veteran has not yet been afforded his requested 
hearing.  

A hearing on appeal will be granted if a veteran, or his or 
her representative, expresses a desire to appear in person.  
38 C.F.R. § 20.700 (2000).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2000), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.  Thus, remedial action is necessary.

In view of the foregoing, the matter is remanded for the 
following action:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a traveling 
member of the Board at the RO. 38 
U.S.C.A. § 7107 (West 1991 & Supp. 2000).  
A copy of the notice to the veteran of 
the scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2000).  
The RO should also inform the veteran of 
the procedures for withdrawal of Board 
hearing requests, as outlined in 38 
C.F.R. § 20.703(e) (2000).

Then the case should be returned to the Board for further 
consideration.  The veteran has the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 


